Exhibit 12.1 Ratio of Earnings to Fixed Charges (Dollars in thousands) Year Ended December 31, Income (Loss) from Continuing Operations $ 50,583 $ ) $ 49,934 $ 19,273 $ 70,606 Plus: Income Taxes ) ) 4,694 2,669 4,962 Fixed Charges 24,560 23,833 23,432 29,570 37,562 Less: Capitalized Interest ) Earnings Before Fixed Charges 69,444 ) 77,695 45,988 100,329 Fixed Charges: Interest Expense $ 20,281 $ 21,693 $ 22,314 $ 23,244 $ 23,821 Capitalized Interest 3,612 1,421 365 5,524 12,801 Estimated Portion of Rental Expense Equivalent to Interest 667 719 753 802 940 Total Fixed Charges 24,560 23,833 23,432 29,570 37,562 Ratio of Earnings to Fixed Charges 2.83 NA 3.32 1.56 2.67 NA – The ratio is less than 1.0. A deficiency of $48.9 million exists for the year ended December 31, 2010. The calculation of earnings includes $57.0 million of non-cash depreciation and amortization expense and $97.7 million of impairment.
